EXECUTION COPY
 

 
INTERCREDITOR AGREEMENT
 
Among
 
LEXINGTON REALTY TRUST,
 
LEPERCQ CORPORATE INCOME FUND L.P.,
 
LEPERCQ CORPORATE INCOME FUND II L.P.,
 
the other GRANTORS party hereto,
 
KEYBANK NATIONAL ASSOCIATION,
as the Authorized Representative for the Credit Agreement Secured Parties,


and
 
WELLS FARGO BANK, NATIONAL ASSOCATION
as the Authorized Representative for the Term Loan Agreement Secured Parties,


Dated as of January 13, 2012
 


 
 

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT, dated as of January 13, 2012 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among LEXINGTON
REALTY TRUST, a real estate investment trust formed under the laws of the State
of Maryland (the “Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited
partnership formed under the laws of the State of Delaware (“LEPERCQ Fund”), and
LEPERCQ CORPORATE INCOME FUND II L.P., a limited partnership formed under the
laws of the State of Delaware (“LEPERCQ Fund II”; together with the Trust and
LEPERCQ Fund, each individually a “Borrower” and collectively, the “Borrowers”),
the other GRANTORS (as defined below) party hereto, KEYBANK NATIONAL
ASSOCIATION, as the Authorized Representative for the Credit Agreement Secured
Parties (in such capacity, the “Credit Agreement Collateral Agent”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Authorized Representative for the Term Loan
Agreement Secured Parties (in such capacity, the “Term Loan Agreement Collateral
Agent”).
 
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, for itself and on behalf of
its Related Secured Parties and the Term Loan Agreement Collateral Agent, for
itself and on behalf of its Related Secured Parties, agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or the Term
Loan Agreement, as applicable, or, if defined in the New York UCC, the meanings
specified therein. As used in this Agreement, the following terms have the
meanings specified below:
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Authorized Representatives” means the Credit Agreement Collateral Agent and the
Term Loan Agreement Collateral Agent.
 
“Authorized Representative Joinder Agreement” means a supplement to this
Agreement substantially in the form of Exhibit I hereto, appropriately
completed.
 
“Bankruptcy Case” has the meaning assigned to such term in Section 2.06.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
 
“Borrower” and “Borrowers” have the meaning assigned to such term in the
preamble hereto.

 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Class”, when used in reference to (a) any Obligations, refers to whether such
Obligations are the Credit Agreement Obligations or the Term Loan Agreement
Obligations, (b) any Authorized Representative, refers to whether such
Authorized Representative is the Credit Agreement Collateral Agent or the Term
Loan Agreement Collateral Agent, (c) any Secured Parties, refers to whether such
Secured Parties are the Credit Agreement Secured Parties or the Term Loan
Agreement Secured Parties and/or (d) any Credit Documents, refers to whether
such Credit Documents are the Credit Agreement Documents or the Term Loan
Documents.
 
“Collateral” means all assets of any Borrower or any of the other Grantors now
or hereafter subject to a Lien created pursuant to any Security Document to
secure any Obligations.
 
“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
January 13, 2012, among the Borrowers, the several banks and other financial
institutions or entities from time to time parties thereto and KeyBank National
Association, as agent.
 
“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.
 
“Credit Agreement Collateral Agreement” has the meaning assigned to the term
“Pledge Agreement” under the Credit Agreement.
 
“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” under the Credit Agreement.
 
“Credit Agreement Obligations” has the meaning assigned to the term “Secured
Obligations” under the Credit Agreement Collateral Agreement.
 
“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” under the Credit Agreement Collateral Agreement.
 
 “Credit Documents” means, collectively, (a) the Credit Agreement Documents, (b)
the Term Loan Debt Documents, and (c) this Agreement.
 
“Default” means a “Default” (or a similar event, however denominated) as defined
in any Credit Document.
 
“DIP Financing” has the meaning assigned to such term in Section 2.06.
 
“DIP Financing Liens” has the meaning assigned to such term in Section 2.06.
 
“DIP Lenders” has the meaning assigned to such term in Section 2.06.
 
“Discharge” means, with respect to any Shared Collateral and Obligations of any
Class, the date on which Obligations of such Class are no longer secured by
Liens on such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Event of Default” means an “Event of Default” (or a similar event, however
denominated) as defined in any Credit Document.
 
“Excluded Cash Collateral” means any Collateral in the form of one or more
Deposit Accounts or Securities Accounts, and all Financial Assets or other funds
held in or credited to any such Deposit Account or Securities Account, all
Security Entitlements in respect thereof and all Proceeds of any of the
foregoing, in each case in which a security interest has been granted by any
Borrower or any other Grantor to secure Credit Agreement Obligations consisting
of obligations in respect of Letters of Credit pursuant to Section 2.13 of the
Credit Agreement (or any equivalent successor provision) or on account of any
Defaulting Lender’s obligations in respect of Letters of Credit. For purposes
hereof, the terms “Deposit Accounts”, “Securities Accounts”, “Financial Assets”,
“Security Entitlements” and “Proceeds” have the meaning assigned thereto in the
New York UCC.
 
“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II hereto, appropriately completed.
 
“Grantors” means, at any time each Borrower and each Subsidiary that, at such
time, has granted a security interest in any of its assets pursuant to any
Security Document to secure any Obligations of any Class. The Persons that are
Grantors on the date hereof are set forth on Schedule 1 hereto.
 
“Impairment” has the meaning assigned to such term in Section 2.02.
 
“Insolvency or Liquidation Proceeding” means:
 
(a) any case commenced by or against any Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshaling of the assets or liabilities of any Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to any Borrower or any other Grantor or any similar case or proceeding
relative to any Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
 
(b) any liquidation, dissolution, marshaling of assets or liabilities or other
winding up of or relating to any Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
 
(c) any other proceeding of any type or nature in which substantially all claims
of creditors of any Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.
 
“Intervening Creditor” has the meaning assigned to such term in Section 2.02.
 
“Intervening Lien” has the meaning assigned to such term in Section 2.02.
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 
- 3 -

--------------------------------------------------------------------------------

 
 
“Mortgaged Property” means any parcel of real property and improvements thereto
that constitute Shared Collateral.
 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Obligations” means (a) all the Credit Agreement Obligations and (b) all the
Term Loan Agreement Obligations.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Possessory Collateral” means any Shared Collateral in the possession of the
Credit Agreement Collateral Agent (or its agents or bailees) or any successor
Credit Agreement Collateral Agent (or its agents or bailees), to the extent that
possession thereof perfects a Lien thereon under the Uniform Commercial Code of
any jurisdiction. Possessory Collateral includes, without limitation, any
“Certificated Securities”, “Promissory Notes” and “Instruments” (as such terms
are defined under the New York UCC), in each case, delivered to or in the
possession of the Credit Agreement Collateral Agent (or its agents or bailees)
under the terms of the applicable Security Documents.
 
“Proceeds” has the meaning assigned to such term in Section 2.01(b).
 
“Refinance” means, in respect of the Obligations of either Class, to refinance,
extend, renew, defease, amend, increase, modify, supplement, restructure,
refund, replace or repay, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
Obligations (in whole or in part), in each case, whether by adding or replacing
lenders, creditors, agents, borrowers, guarantors or otherwise and including any
of the foregoing effected through any credit agreement, indenture or other
agreement or instrument or after the original instrument giving rise to such
indebtedness has been terminated but excluding any of the foregoing that
constitute mezzanine financing or indebtedness of a Subsidiary that is secured
by a mortgage on real property of such Subsidiary and the proceeds of which are
not to be used to fund the general corporate requirements of the Trust and its
Subsidiaries. “Refinanced” and “Refinancing” have correlative meanings.
 
“Refinancing Debt Documents” means the indentures or other agreements under
which Obligations of either Class are issued or incurred in connection with a
Refinancing, and all other notes, instruments, agreements and other documents
evidencing or governing the Obligations of such Class or providing any
guarantee, Lien or other right in respect thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates, partners, directors, agents and employees.
 
“Related Secured Parties” means, with respect to the Authorized Representative
of either Class, the Secured Parties of such Class.
 
“Responsible Officer” means, with respect to the Borrower Representative, any
individual holding the position of chief executive officer or chief financial
officer.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“Secured Parties” means (a) the Credit Agreement Secured Parties and (b) the
Term Loan Agreement Secured Parties.
 
“Security Documents” means the Credit Agreement Collateral Agreement and the
Term Loan Collateral Agreement, and each other agreement entered into for the
purpose of securing Obligations of either Class with any Shared Collateral.
 
“Shared Collateral” means, at any time, Collateral on which each of the Credit
Agreement Collateral Agent and the Term Loan Agreement Collateral Agent shall
have at such time a valid and perfected Lien for the benefit of the Credit
Agreement Secured Parties and the Term Loan Agreement Secured Parties,
respectively; provided that, for the avoidance of doubt, Excluded Cash
Collateral shall not constitute Shared Collateral.
 
“Successor Authorized Representative” has the meaning assigned to that term in
Article VI.
 
“Term Loan Agreement” means the Term Loan Agreement, dated as of January 13,
2012, among the Borrowers, the financial institutions party thereto, Wells Fargo
Bank, National Association, as the agent, and the other parties thereto.
 
“Term Loan Agreement Collateral Agent” has the meaning assigned to such term in
the preamble hereto.
 
“Term Loan Agreement Secured Parties” has the meaning assigned to the term
“Secured Parties” under the Term Loan Collateral Agreement.
 
“Term Loan Collateral Agreement” has the meaning assigned to the term “Pledge
Agreement” under the Term Loan Agreement.
 
“Term Loan Debt Documents” has the meaning assigned to the term “Loan Documents”
under the Term Loan Agreement.
 
“Term Loan Obligations” has the meaning assigned to the term “Secured
Obligations” in the Term Loan Collateral Agreement.
 
SECTION 1.02. Terms Generally. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The use herein of the word
“include” or “including” shall be deemed to be followed by “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement), instrument, other
document, statute or regulation herein shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to any Article, Section or Exhibit shall be to an
Article, a Section or an Exhibit, as the case may be, hereof unless otherwise
specifically provided and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 
- 5 -

--------------------------------------------------------------------------------

 
 
SECTION 1.03. Concerning the Authorized Representatives. (a) Each
acknowledgement, agreement, consent and waiver (whether express or implied) in
this Agreement made by the Credit Agreement Collateral Agent, whether on behalf
of itself or any other Credit Agreement Secured Party, is made in reliance on
the authority granted to the Credit Agreement Collateral Agent and the Agent
under (and as defined in) the Credit Agreement. It is understood and agreed that
the Credit Agreement Collateral Agent and the Agent under the Credit Agreement
shall not be responsible for or have any duty to ascertain or inquire into
whether any other Credit Agreement Secured Party is in compliance with the terms
of this Agreement, and no party hereto or any other Secured Party shall have any
right of action whatsoever against the Credit Agreement Collateral Agent for any
failure of any other Credit Agreement Secured Party to comply with the terms
hereof or for any other Credit Agreement Secured Party taking any action
contrary to the terms hereof.


(b) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Term Loan Agreement Collateral Agent,
whether on behalf of itself or any other Term Loan Agreement Secured Party, is
made in reliance on the authority granted to the Term Loan Agreement Collateral
Agent and the Agent under (and as defined in) the Term Loan Agreement. It is
understood and agreed that the Term Loan Agreement Collateral Agent and the
Agent under (and as defined in) the Term Loan Agreement shall not be responsible
for or have any duty to ascertain or inquire into whether any other Term Loan
Agreement Secured Party is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Term Loan Agreement Collateral Agent for any failure of
any other Term Loan Agreement Secured Party to comply with the terms hereof or
for any other Term Loan Agreement Secured Party taking any action contrary to
the terms hereof.
 
ARTICLE II
 
Priorities and Agreements with Respect to Shared Collateral
 
SECTION 2.01. Equal Priority. (a) Notwithstanding the date, time, method, manner
or order of grant, attachment or perfection of any Lien on any Shared Collateral
securing Obligations of either Class, and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, any other applicable law or any
Credit Document, or any other circumstance whatsoever (but, in each case,
subject to Section 2.02), each Authorized Representative, for itself and on
behalf of its Related Secured Parties, agrees that valid and perfected Liens on
any Shared Collateral securing Obligations of either Class shall be of equal
priority with valid and perfected Liens on such Shared Collateral securing
Obligations of the other Class.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(b) Each Authorized Representative, for itself and on behalf of its Related
Secured Parties, agrees that, notwithstanding any provision of any Credit
Document to the contrary (but subject to Section 2.02), if (i) an Event of
Default shall have occurred and is continuing and an Authorized Representative
or any of its Related Secured Parties is taking action to enforce rights or
exercise remedies in respect of any Shared Collateral, (ii) any distribution is
made in respect of any Shared Collateral in any Insolvency or Liquidation
Proceeding or (iii) such Authorized Representative or any of its Related Secured
Parties receives any payment in respect of any Shared Collateral pursuant to any
intercreditor agreement (other than this Agreement), then the proceeds of any
sale, collection or other liquidation of any Shared Collateral obtained by such
Authorized Representative or any of its Related Secured Parties, as the case may
be, on account of such enforcement of rights or exercise of remedies, and any
such distributions or payments received by such Authorized Representative or any
of its Related Secured Parties, as the case may be (all such proceeds,
distributions and payments being collectively referred to as “Proceeds”), shall
be:
 
(1) FIRST, applied to the payment of all amounts owing to such Authorized
Representative (in its capacity as such) pursuant to the terms of any Credit
Document, including all costs and expenses of such sale, collection or other
realization, including expenses, liabilities and advances made or incurred by
such Authorized Representative under any Credit Document in connection
therewith, and all amounts for which such Authorized Representative (in its
capacity as such) is entitled to indemnification under any Credit Document and
to the payment of all costs and expenses paid or incurred by such Authorized
Representative in connection with the exercise of any right or remedy hereunder
or under any other Credit Document;
 
(2) SECOND, allocated, as among Obligations of different Classes, to the payment
in full of the Obligations of each Class secured by a valid and perfected Lien
on such Shared Collateral (with the amount thereof allocated to the Obligations
of any such Class to be determined on a pro rata basis based on the amount of
the Obligations of such Class and the Obligations of all such Classes), in each
case to be applied to the Obligations of each such Class in the manner set forth
in the Credit Documents of such Class (and, pending such application, to be held
by the Authorized Representative of such Class solely as collateral for the
Obligations of such Class (it being understood and agreed that any amounts so
held shall not constitute Shared Collateral for purposes hereof); and
 
(3) THIRD, after payment in full of all the Obligations, allocated to the
Borrowers and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.
 
(c) It is acknowledged that the Obligations of a Class may, subject to the
limitations set forth in the Credit Documents, be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, Refinanced or
otherwise amended or modified from time to time, all without affecting the
priorities set forth in paragraph (a) of this Section or the provisions of this
Agreement defining the relative rights of the Secured Parties of the other
Class.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding anything in this Agreement or any Security Document to the
contrary, Excluded Cash Collateral held by the Agent under (and as defined in)
the Credit Agreement or the Credit Agreement Collateral Agent (i) pursuant to
Section 2.13 of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in such Section of the Credit Agreement (or such
successor provision) or (ii) on account of any Defaulting Lender’s obligations
in respect of Letters of Credit shall be applied as provided in any arrangement
entered into among the Borrowers and/or such Defaulting Lender in respect of
such Excluded Cash Collateral.
 
SECTION 2.02. Impairments. It is the intention of the parties hereto that the
Secured Parties of each Class (and not the Secured Parties of the other Class)
bear the risk of (a) any determination by a court of competent jurisdiction that
(i) any Obligations of such Class are unenforceable under applicable law or are
subordinated to any other obligations (other than to any Obligations of the
other Class), (ii) any Obligations of such Class do not have a valid and
perfected Lien on any of the Collateral securing any Obligations of the other
Class or (iii) any Person (other than any Authorized Representative or any
Secured Party) has a Lien on any Shared Collateral that is senior in priority to
the Lien on such Shared Collateral securing Obligations of such Class, but
junior to the Lien on such Shared Collateral securing any Obligations of the
other Class (any such Lien being referred to as an “Intervening Lien”, and any
such Person being referred to as an “Intervening Creditor”) and (b) the
existence of any Collateral securing Obligations of the other Class that does
not constitute Shared Collateral with respect to Obligations of such Class (any
condition referred to in clause (a) or (b) with respect to Obligations of such
Class being referred to as an “Impairment” of such Class); provided that the
existence of any limitation on the maximum claim that may be made against any
Mortgaged Property that applies to Obligations of both Classes shall not be
deemed to be an Impairment of Obligations of either Class.. In the event an
Impairment exists with respect to Obligations of a Class, the results of such
Impairment shall be borne solely by the Secured Parties of such Class, and the
rights of the Secured Parties of such Class (including the right to receive
distributions in respect of Obligations of such Class pursuant to
Section 2.01(b)) set forth herein shall be modified to the extent necessary so
that the results of such Impairment are borne solely by the Secured Parties of
such Class. In furtherance of the foregoing, in the event Obligations of a Class
shall be subject to an Impairment in the form of an Intervening Lien of any
Intervening Creditor, the value of any Shared Collateral or Proceeds that are
allocated to such Intervening Creditor shall be deducted solely from the Shared
Collateral or Proceeds to be distributed in respect of Obligations of such
Class. In addition, in the event the Obligations of a Class are modified
pursuant to applicable law (including pursuant to Section 1129 of the Bankruptcy
Code or any equivalent provision of, or order granted pursuant to, any other
Bankruptcy Law), any reference to the Obligations of such Class or the Documents
of such Class shall refer to such obligations or such documents as so modified.

 
- 8 -

--------------------------------------------------------------------------------

 

SECTION 2.03. Actions with Respect to Shared Collateral; Prohibition on Certain
Contests. (a) Notwithstanding anything to the contrary in the Credit Documents
(other than this Agreement), (i) each Authorized Representative (or its agent)
shall, and shall have the right to, exercise, or refrain from exercising, any
rights, remedies and powers with respect to the Shared Collateral, including any
action to enforce its security interest in or realize upon any Shared Collateral
and any right, remedy or power with respect to any Shared Collateral under any
intercreditor agreement (other than this Agreement), (ii) neither Authorized
Representative shall be required to follow any instructions or directions with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral) from the other Authorized
Representative (or any other Secured Party), it being understood and agreed that
neither Authorized Representative shall be required to take any action that, in
its opinion, could expose such Authorized Representative to liability or be
contrary to any Credit Document (as modified by this Agreement) or applicable
law, and (iii) neither Authorized Representative nor any other Secured Party
shall instruct the other Authorized Representative to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, take any other action to enforce its security
interest in or realize upon, or exercise any other right, remedy or power with
respect to (including any right, remedy or power under any intercreditor
agreement other than this Agreement) any Shared Collateral, whether under any
Credit Document, applicable law or otherwise, it being agreed that each
Authorized Representative and in accordance with the applicable Security
Documents, shall be entitled to take any actions or exercise any such rights,
remedies and powers with respect to Shared Collateral. Neither Authorized
Representative nor any of its Related Secured Parties will contest, protest or
object to any foreclosure proceeding or action brought by the other Authorized
Representative or any of its Related Secured Parties, or any other exercise by
the other Authorized Representative or any of its Related Secured Parties of any
rights, remedies or powers with respect to the Shared Collateral in accordance
with the applicable Security Documents. Nothing in this paragraph shall be
construed to limit the rights and priorities of either Authorized Representative
or any other Secured Party with respect to any Collateral not constituting
Shared Collateral.
 
(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any asset of any Borrower or any Subsidiary securing Obligations of
either Class for the benefit of any Secured Party of such Class other than
pursuant to the Security Documents, except (i) any Liens on Excluded Cash
Collateral created pursuant to Section 2.13 of the Credit Agreement (or any
equivalent successor provision) or pursuant to any arrangement entered into
among the Borrowers and/or any Defaulting Lender in respect of such Excluded
Cash Collateral, (ii) any funds deposited for the discharge or defeasance of
Obligations of such Class and (iii) any rights of set-off created under the
Credit Documents of such Class or under any applicable law.
 
(c) Each of the Authorized Representatives agrees, for itself and on behalf of
its Related Secured Parties, that neither such Authorized Representative nor its
Related Secured Parties will (and each hereby waives any right to) challenge or
contest, or support any other Person in challenging or contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
validity, attachment, creation, perfection, priority or enforceability of a Lien
held by or on behalf of any other Authorized Representative or any of its
Related Secured Parties in all or any part of the Collateral, (ii) the validity,
enforceability or effectiveness of any Obligation of either Class or any
Security Document of either Class or (iii) the validity, enforceability or
effectiveness of the priorities, rights or duties established by, or other
provisions of, this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of either Authorized Representative or
any of its Related Secured Parties to enforce this Agreement.

 
- 9 -

--------------------------------------------------------------------------------

 
 
SECTION 2.04. No Interference; Payment Over. (a) Each of the Authorized
Representatives, for itself and on behalf of its Related Secured Parties, agrees
that (i) neither such Authorized Representative nor its Related Secured Parties
will (and each hereby waives any right to) take or cause to be taken any action
the purpose of which is, or could reasonably be expected to be, to interfere
with, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of any Shared Collateral by
the other Authorized Representative, (ii) neither such Authorized Representative
nor its Related Secured Parties shall have any right to (A) direct the other
Authorized Representative or any other Secured Party to exercise any right,
remedy or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the other Authorized
Representative or any other Secured Party of any right, remedy or power with
respect to any Shared Collateral, (iii) neither such Authorized Representative
nor its Related Secured Parties will (and each hereby waives any right to)
institute any suit or proceeding, or assert in any suit or proceeding any claim,
against the other Authorized Representative or any other Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and no Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by such Authorized Representative or such other Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, and (iv) neither such Authorized Representative nor its Related
Secured Parties will (and each hereby waives any right to) seek to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Shared Collateral; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Authorized
Representative or any of its Related Secured Parties to enforce this Agreement.
 
(b) Each Authorized Representative, on behalf of itself and its Related Secured
Parties, agrees that if such Authorized Representative or any of its Related
Secured Parties shall at any time obtain possession of any Shared Collateral or
receive any Proceeds (other than as a result of any application of Proceeds
pursuant to Section 2.01(b)) at any time prior to the Discharge of the
Obligations of the other Class, (i) such Authorized Representative or its
Related Secured Party, as the case may be, shall promptly inform the other
Authorized Representative thereof, (ii) such Authorized Representative or its
Related Secured Party shall hold such Shared Collateral or Proceeds in trust for
the benefit of the Secured Parties of each Class entitled thereto pursuant to
Section 2.01(b), (iii) with respect to any such Shared Collateral, if in the
possession of an Authorized Representative, such Authorized Representative shall
comply with Section 2.10, and if in the possession of any other Secured Party,
such Secured Party shall transfer such Shared Collateral to the Credit Agreement
Collateral Agent, (iv) such Related Secured Party shall promptly transfer any
such Proceeds to its respective Authorized Representative for distribution in
accordance with Section 2.01(b) and (v) such Authorized Representative shall
promptly transfer any such Proceeds in accordance with Section 2.01(b).
 
SECTION 2.05. Automatic Release of Liens; Amendments to Security Documents. (a)
If at any time an Authorized Representative forecloses upon or otherwise
exercises rights, remedies and powers against any Shared Collateral resulting in
a disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens on such Shared Collateral in favor
of each Authorized Representative, for the benefit of its Related Secured
Parties, will automatically be released and discharged; provided that any
Proceeds realized therefrom shall be applied pursuant to Section 2.01(b).

 
- 10 -

--------------------------------------------------------------------------------

 
 
(b) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such consents, confirmations,
authorizations and other instruments as shall reasonably be requested by the
other Authorized Representative to evidence and confirm any release of Shared
Collateral or amendment or modification to any Security Document provided for in
this Section.
 
SECTION 2.06. Certain Agreements with Respect to Bankruptcy and Insolvency
Proceedings. The Authorized Representative of each Class, for itself and on
behalf of its Related Secured Parties, agrees that, if any Borrower or any other
Grantor shall become subject to a case or proceeding (a “Bankruptcy Case”) under
the Bankruptcy Code or any other Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of, or order granted pursuant to,
any other Bankruptcy Law, or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, each
Authorized Representative, for itself and on behalf of its Related Parties,
shall have the right to approve or oppose any such financing or to the Liens or
court ordered charges, if applicable, on the Shared Collateral securing any such
financing (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
either Class of Secured Parties, each Secured Party of the other Class will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Secured Parties to which the DIP Financing Liens are senior
(other than any Liens of either Class of Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the Obligations of either Class of Secured Parties, each
Secured Party of the other Class of Secured Parties will confirm the priorities
with respect to such Shared Collateral as set forth herein), in each case so
long as (A) the Secured Parties of such Class retain the benefit of their Liens
on all such Shared Collateral subject to the DIP Financing Liens, including
proceeds thereof arising after the commencement of the Bankruptcy Case, with
such Liens having the same priority with respect to Liens of the Secured Parties
of any other Class (other than any Liens of the Secured Parties of such other
Class constituting DIP Financing Liens) as existed prior to the commencement of
the Bankruptcy Case, (B) the Secured Parties of such Class are granted Liens on
any additional collateral provided to the Secured Parties of any other Class as
adequate protection or otherwise in connection with such DIP Financing or use of
cash collateral, with such Liens having the same priority with respect to Liens
of the Secured Parties of any other Class (other than any Liens of the Secured
Parties of such other Class constituting DIP Financing Liens) as existed prior
to the commencement of the Bankruptcy Case and (C) if any amount of such DIP
Financing or cash collateral is applied to repay any Obligations, such amount is
applied in accordance with Section 2.01(b); provided that the Secured Parties of
each Class shall have a right to object to the grant, as security for the DIP
Financing, of a Lien on any Collateral subject to Liens in favor of the Secured
Parties of such Class or its Authorized Representative that shall not constitute
Shared Collateral; and provided, further, that any Secured Party receiving
adequate protection granted in connection with the DIP Financing or such use of
cash collateral shall not object to any other Secured Party receiving adequate
protection comparable to any such adequate protection granted to such Secured
Party. Notwithstanding the provisions of Section 2.01 and this Section, (1) if
the Secured Parties of a Class are granted adequate protection in the form of
periodic payments in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection shall be for the account of
the Secured Parties of such Class and (2) no Secured Party of a Class shall be
prohibited from seeking adequate protection in the form of periodic payments to
the extent that any Secured Party of any other Class is receiving such payments
or objecting to any DIP Financing or use of cash collateral on the basis that
any Secured Party of the other Class is receiving such payments (but the Secured
Parties of such Class are not).

 
- 11 -

--------------------------------------------------------------------------------

 
 
SECTION 2.07. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the Obligations of either
Class previously made shall be rescinded for any reason whatsoever (including an
order or judgment for disgorgement of a preference under the Bankruptcy Code, or
any similar Federal, state or foreign law), then the terms and conditions of
Article II shall be fully applicable thereto until all the Obligations of such
Class shall again have been paid in full in cash.
 
SECTION 2.08. Insurance and Condemnation Awards. As between the Secured Parties,
the Authorized Representatives have the exclusive right, subject to the rights
of the Grantors under the Security Documents, to settle and adjust claims in
respect of Shared Collateral under policies of insurance covering or
constituting Shared Collateral and to approve any award granted in any
condemnation or similar proceedings and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the Shared Collateral; provided that (i) any Proceeds arising
therefrom shall be subject to Section 2.01(b) and (ii) neither Authorized
Representative shall settle and adjust any such claims or approve any such award
granted without the consent and approval of the other Authorized Representative.
 
SECTION 2.09. Refinancings. The Obligations of either Class may be Refinanced,
in whole or in part, in each case, without notice to, or the consent of any
Secured Party of the other Class, all without affecting the priorities provided
for herein or the other provisions hereof; provided that nothing in this
paragraph shall affect any limitation on any such Refinancing that is set forth
in the Credit Documents of any such other Class; and provided, further, that, if
any obligations of the Grantors in respect of such Refinancing indebtedness
shall be secured by Liens on any Shared Collateral, then (a) the Borrowers shall
provide written notice of such Refinancing to the other Class of Secured Parties
pursuant to Article VI and (b) such obligations and the holders thereof shall be
subject to and bound by the provisions of this Agreement and the Successor
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed an Authorized Representative Joinder Agreement.
 
SECTION 2.10. Possessory Agent as Gratuitous Bailee for Perfection. (a) The
Credit Agreement Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other Secured Party (such bailment
being intended, among other things, to satisfy the requirements of Sections
8-301(a)(2) and 9-313(c) of the New York UCC) and any assignee solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case
subject to the terms and conditions of this Section. Pending delivery to the
Credit Agreement Collateral Agent, the Term Loan Agreement Collateral Agent
agrees to hold any Shared Collateral constituting Possessory Collateral from
time to time in its possession as gratuitous bailee for the benefit of each
other Secured Party, solely for the purpose of perfecting the security interest
granted in such Possessory Collateral, if any, pursuant to the applicable
Security Documents, in each case subject to the terms and conditions of this
Section.

 
- 12 -

--------------------------------------------------------------------------------

 
 
(b) Each Authorized Representative shall have no obligation whatsoever to the
other Secured Parties to ensure that any Shared Collateral is genuine or owned
by any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section. The duties or responsibilities of each
Authorized Representative under this Section shall be limited solely to holding
any Shared Collateral constituting Possessory Collateral as gratuitous bailee
for the benefit of each other Secured Party for purposes of perfecting the Lien
held by such Secured Parties therein.
 
(c) If the Credit Agreement Obligations are Refinanced, upon the Discharge of
the Credit Agreement Obligations, the existing Credit Agreement Collateral Agent
shall transfer all Shared Collateral constituting Possessory Collateral to the
Successor Authorized Representative upon its execution and delivery of an
Authorized Representative Joinder Agreement pursuant to which it has agreed to
undertake the obligations of the Credit Agreement Collateral Agent under this
Agreement. Pending delivery of such Possessory Collateral to the Successor
Authorized Representative, the existing Credit Agreement Collateral Agent agrees
to continue to hold all such Collateral as gratuitous bailee for the benefit of
each Secured Party solely for the purpose of perfecting the security interest
granted in such Possessory Collateral pursuant to the applicable Security
Documents, notwithstanding the Discharge of the Credit Agreement Obligations.
 
(d) Each Authorized Representative agrees, for itself and its Related Secured
Parties, that if the other Authorized Representative is exercising its rights
and remedies to enforce its security interest or realize upon any Shared
Collateral (such Authorized Representative exercising its rights and remedies,
the “Exercising Representative”), it shall promptly, and in any event within 2
Business Days, transfer to the Exercising Representative upon its request any
Possessory Collateral in its possession, the possession of which the Exercising
Representative must have in order to enforce its security interest or realize
upon such Shared Collateral.
 
(e) No Authorized Representative, acting pursuant to this Section, shall have,
by reason of the Security Documents, this Agreement or any other document, a
fiduciary relationship in respect of any Secured Party, and each Secured Party
hereby waives and releases each Authorized Representative from all claims and
liabilities arising pursuant to such Authorized Representative’s role under this
Section as gratuitous bailee with respect to the Possessory Collateral.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Determinations with Respect to Obligations and Liens

Whenever, in connection with the exercise of its rights or the performance of
its obligations hereunder, the Authorized Representative of a Class shall be
required to determine the existence or amount of any Obligations of the other
Class, or the Shared Collateral subject to any Lien securing the Obligations of
the other Class (and whether such Lien constitutes a valid and perfected Lien),
it may request that such information be furnished to it in writing by the
Authorized Representative of such Class and shall be entitled to make such
determination on the basis of the information so furnished; provided that if,
notwithstanding such request, the Authorized Representative of the applicable
Class shall refuse to provide, or fail to reasonably promptly provide, the
requested information, the requesting Authorized Representative shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of a Responsible Officer of the Borrower Representative. Each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any Secured Party or
any other Person as a result of such determination or any action taken or not
taken pursuant thereto.
 
ARTICLE IV
 
Concerning the Authorized Representatives
 
SECTION 4.01. Authority. Each of the Authorized Representatives, for itself and
on behalf of its Related Secured Parties, acknowledges and agrees that each
Authorized Representative shall be entitled, for the benefit of the Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the Security Documents, without regard to
any rights, remedies or powers to which the Related Secured Parties of the other
Authorized Representative would otherwise be entitled as a result of their
Secured Obligations. Without limiting the foregoing, each of the Authorized
Representatives, for itself and on behalf of its Related Secured Parties, agrees
that neither Authorized Representative or any other Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any Obligations), in any manner
that would maximize the return to the other Authorized Representative and its
Related Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of Proceeds
actually received by the other Authorized Representative and its Related Secured
Parties from such realization, sale, disposition or liquidation. Each of the
Authorized Representatives, for itself and on behalf of its Related Secured
Parties, waives any claim it may now or hereafter have against the other
Authorized Representative or any Secured Party of the other Class arising out of
(a) any actions that such Authorized Representative or Secured Party takes or
omits to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale or other disposition of, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the Obligations from any account debtor,
guarantor or any other party) in accordance with the Security Documents or any
other agreement related thereto or to the collection of the Class of Obligations
for which it is the Authorized Representative or the valuation, use, protection
or release of any security for such Obligations, (b) any election by such
Authorized Representative or Secured Parties, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy
Code or (c) subject to Section 2.06, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code or any equivalent provision of or order granted pursuant to any other
Bankruptcy Law by, any Borrower or any of the Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement,
neither Authorized Representative shall accept any Shared Collateral in full or
partial satisfaction of any Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction, or any similar provision of any other
personal property security laws in any other jurisdiction, without the consent
of the other Authorized Representative representing Secured Parties for whom
such Collateral constitutes Shared Collateral.

 
- 14 -

--------------------------------------------------------------------------------

 
 
SECTION 4.02. Rights as a Secured Party. Each Person serving as an Authorized
Representative hereunder shall have the same rights and powers in its capacity
as a Secured Party of a Class as any other Secured Party of such Class and may
exercise the same as though it were not an Authorized Representative, and the
term “Secured Party”, “Secured Parties”, “Credit Agreement Secured Party”,
“Credit Agreement Secured Parties”, “Term Loan Agreement Secured Party”, or
“Term Loan Agreement Secured Parties”, as applicable, shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Authorized Representative hereunder in its individual capacity.
Each Person serving as an Authorized Representative and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate as if such Person were not an
Authorized Representative hereunder and without any duty to account therefor to
any other Secured Party.
 
SECTION 4.03. Exculpatory Provisions. Neither Authorized Representative shall
have any duties or obligations except those expressly set forth herein and in
the other Security Documents. Without limiting the generality of the foregoing,
neither Authorized Representative:
 
(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;
 
(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Security Documents that such Authorized
Representative is required to exercise; provided that neither Authorized
Representative shall be required to take any action that, in its opinion or in
the opinion of its counsel, may expose such Authorized Representative to
liability or that is contrary to any Security Document (as modified by this
Agreement) or applicable law;
 
(iii) shall, except as expressly set forth in this Agreement and in the Security
Documents, have any duty to disclose, and neither Authorized Representative
shall be liable for the failure to disclose, any information relating to any
Borrower or any Subsidiary or any of its other Affiliates that is communicated
to or obtained by the Person serving as an Authorized Representative or any of
its Affiliates in any capacity;

 
- 15 -

--------------------------------------------------------------------------------

 
 
(iv) shall be liable for any action taken or not taken by it (A) in the absence
of its own gross negligence or willful misconduct or (B) in reliance on a
certificate of a Responsible Officer of the Borrower Representative stating that
such action is permitted by the terms of this Agreement;
 
(v) shall be deemed to have knowledge of any Default or Event of Default under
any Secured Documents of the other Class unless and until notice describing such
Default or Event of Default is given to such Authorized Representative by the
Authorized Representative of such other Class or a Borrower; and
 
(vi) shall be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Agreement or any Security Document, (B) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default or Event of Default, (D) the validity, enforceability, effectiveness
or genuineness of this Agreement, any Security Document or any other agreement,
instrument or document, or the validity, attachment, creation, perfection,
priority or enforceability of any Lien purported to be created by the Security
Documents, (E) the value or the sufficiency of any Collateral for Obligations of
any Class or (F) the satisfaction of any condition set forth in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to such Authorized Representative.
 
SECTION 4.04. Reliance by the Authorized Representatives. Each Authorized
Representative shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Authorized Representative shall also be entitled to rely, and shall not incur
any liability for relying, upon any statement made to it orally or by telephone
and believed by it to have been made by the proper Person. Each Authorized
Representative may consult with legal counsel (who may be counsel for the
Borrowers, any other Grantor or either Authorized Representative), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 4.05. Delegation of Duties. Each Authorized Representative may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Security Document by or through any one or more sub-agents appointed
by such Authorized Representative. Each Authorized Representative and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Affiliates of such
Authorized Representative and any such sub-agent, and shall apply to their
respective activities as an Authorized Representative.

 
- 16 -

--------------------------------------------------------------------------------

 
 
SECTION 4.06. Collateral Matters.
 
(a) Each of the Secured Parties irrevocably authorizes each Authorized
Representative, at its option and in its discretion:
 
(i) to release any Lien on any property granted to or held by either Authorized
Representative under any Security Document in accordance with Sections 2.03
and 2.05 or upon receipt of a certificate of a Responsible Officer of the
Borrower Representative stating that such release is permitted by the terms of
the Credit Documents; and
 
(ii) to release any Grantor from its obligations under the Security Documents
upon receipt of a certificate of a Responsible Officer of the Borrower
Representative stating that such release is permitted by the terms of the Credit
Documents.
 
(b) Neither Authorized Representative shall accept any Collateral for its
benefit and/or the benefit of its Related Secured Parties that is not also
provided as Collateral for the benefit of the other Authorized Representative
and/or its Related Secured Parties other than, in the case of the Credit
Agreement Collateral Agent, the Excluded Collateral.
 
ARTICLE V
 
No Reliance; No Liability
 
SECTION 5.01. No Reliance; Information. Each Authorized Representative, for
itself and on behalf of its Related Secured Parties, acknowledges that (a) such
Authorized Representative and its Related Secured Parties have, independently
and without reliance upon the other Authorized Representative or any of its
Related Secured Parties, and based on such documents and information as they
have deemed appropriate, made their own credit analysis and decision to enter
into the Credit Documents to which they are party and (b) such Authorized
Representative and its Related Secured Parties will, independently and without
reliance upon the other Authorized Representative or any of its Related Secured
Parties, and based on such documents and information as they shall from time to
time deem appropriate, continue to make their own credit decision in taking or
not taking any action under this Agreement or any other Credit Document to which
they are party. The Authorized Representative or Secured Parties of a Class
shall have no duty to disclose to any Secured Party of the other Class any
information relating to any Borrower or any Subsidiary, or any other
circumstance bearing upon the risk of nonpayment of any of the Obligations, that
is known or becomes known to any of them or any of their Affiliates. If the
Authorized Representative or any Secured Party of a Class, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, as the case may be, the Authorized Representative or any Secured
Party of the other Class, it shall be under no obligation (i) to make, and shall
not be deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

 
- 17 -

--------------------------------------------------------------------------------

 
 
SECTION 5.02. No Warranties or Liability. (a) Each Authorized Representative,
for itself and on behalf of its Related Secured Parties, acknowledges and agrees
that no Authorized Representative or any Secured Party of the other Class has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Credit Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Authorized
Representative and the Secured Parties of each Class will be entitled to manage
and supervise their loans and other extensions of credit in the manner
determined by them.
 
(b) No Authorized Representative or Secured Party of a Class shall have any
express or implied duty to the Authorized Representative or any Secured Party of
the other Class to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of a Default or an Event of Default
under any Credit Document (other than, in each case, this Agreement), regardless
of any knowledge thereof that they may have or be charged with.
 
ARTICLE VI
 
Refinanced Obligations
 
The Borrowers may, at any time and from time to time, subject to any limitations
contained in the Credit Documents in effect at such time, Refinance the Credit
Agreement Obligations or the Term Loan Agreement Obligations, which Obligations
are, or are to be, secured by Liens on any assets of any Borrower or any other
Subsidiary, by delivering to each a certificate of a Responsible Officer of the
Borrower Representative:
 
(a) identifying the Class of Obligations being Refinanced, and including a
statement of the maximum aggregate outstanding principal amount of such
indebtedness as of the date of such certificate;
 
(b) setting forth the Refinancing Debt Documents under which such Class of
Obligations are being Refinanced, or the guarantees of or Liens securing such
Class of Obligations are, or are to be, created, and attaching copies of such
Refinancing Debt Documents as each Grantor has executed and delivered to the
Person that (i) is the Secured Party with respect to such Class of Obligations
or (ii) serves as the administrative agent, trustee or a similar representative
for the holders of such Obligations (such Person being referred to as the
“Successor Authorized Representative”) with respect to such Class of Obligations
on the closing date of such Class of Obligations, certified as being true and
complete by a Responsible Officer of the Borrower Representative;
 
(c) identifying the Person that is the Successor Authorized Representative;
 
(d) certifying that the Refinancing, the creation of the Liens securing such
Credit Agreement Obligations or Term Loan Obligations, as applicable, do not
violate or result in a default under Section 2.03(b) of this Agreement or any
other provision of the Credit Documents in effect at such time;

 
- 18 -

--------------------------------------------------------------------------------

 

(e) certifying that the Refinancing Debt Documents authorize the Successor
Authorized Representative to become a party hereto by executing and delivering
an Authorized Representative Joinder Agreement and provide that upon such
execution and delivery, such Credit Agreement Obligations or Term Loan
Obligations, as applicable, that are Refinanced and the holders thereof shall
become subject to and bound by the provisions of this Agreement; and
 
(f) attaching a fully completed Authorized Representative Joinder Agreement
executed and delivered by the Successor Authorized Representative.
 
ARTICLE VII
 
Miscellaneous
 
SECTION 7.01. Notices. Any notice or other communications herein required or
permitted shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:
 
(a) if to any Grantor, to it (or, in the case of any Grantor other than a
Borrower, to it in care of the Borrower Representative) at LEXINGTON REALTY
TRUST, One Penn Plaza, Suite 4015, New York, new York 10119, Attention of
Patrick Carroll (Facsimile No.: (212) 594-6600) with a copy to: Post Heymann &
Koffler LLP, Two Jericho Plaza, Wing A, Jericho, New York 11753, Attention of
David J. Heymann, Esquire (Facsimile No.: (516) 433-2777);
 
(b) if to the Credit Agreement Collateral Agent, to it at KEYBANK NATIONAL
ASSOCIATION, 225 Franklin Street, Boston, Massachusetts 02110, Attention of
Jeffry M. Morrison (Facsimile No.: (704) 385-6293); and
 
(c) if to the Term Loan Agreement Collateral Agent, to it at WELLS FARGO BANK,
NATIONAL ASSOCIATION, 301 South College Street, Charlotte, North Carolina 28288,
Attention of D. Brian Gregory, (Facsimile No.: (704) 383-6228); and
 
(d) if to any Successor Authorized Representative, to it at the address set
forth in the applicable Joinder Agreement.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been duly given or made
when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when received. As agreed
to in writing by any party hereto from time to time, notices and other
communications to such party may also be delivered by e-mail to the e-mail
address of a representative of such party provided from time to time by such
party.

 
- 19 -

--------------------------------------------------------------------------------

 
SECTION 7.02.  Waivers; Amendment; Joinder Agreements.  (a)  No failure or delay
on the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.
 
(b)  Neither this Agreement nor any provision hereof may be amended, modified,
terminated or waived except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative then party hereto; provided that
no such agreement shall by its terms amend, modify, terminate, waive or
otherwise affect the rights or obligations of any Grantor without the Borrowers’
prior written consent; provided, further, that (i) without the consent of any
party hereto, (A) this Agreement may be supplemented by a Grantor Joinder
Agreement, and a Subsidiary may become a party hereto, in accordance with
Section 7.13 and (B) this Agreement may be supplemented by an Authorized
Representative Joinder Agreement, and a Successor Authorized Representative may
become a party hereto, in accordance with Article VI, and (ii) in connection
with any Refinancing of Obligations of either Class, the Authorized
Representatives, the Borrowers and the Grantors may enter into (and are hereby
authorized to enter into without the consent of any other Secured Party) such
amendments or modifications of this Agreement as (A) are reasonably necessary to
reflect such Refinancing or (B) are otherwise reasonably satisfactory and
acceptable to the Authorized Representatives, the Borrowers and the Grantors (it
being understood and agreed that no such amendment or modification shall alter
in any adverse respect the rights of the Secured Parties of any Class to receive
distributions in respect of Obligations of such Class pursuant to
Section 2.01(b) as compared to the comparable rights of the Secured Parties of
any other Class).
 
SECTION 7.03.  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.
 
SECTION 7.04.  Effectiveness; Survival.  This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto.  All
representations, warranties and agreements made herein by any party shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery hereof.  This Agreement shall continue in
full force and effect notwithstanding the commencement of any Insolvency or
Liquidation Proceeding against any Borrower or any Subsidiary.
 
SECTION 7.05.  Counterparts.  This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower
Representative and each of the Authorized Representatives.

 
- 20 -

--------------------------------------------------------------------------------

 
 
SECTION 7.06.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 7.07.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
SECTION 7.08.  Submission to Jurisdiction Waivers; Consent to Service of
Process.  All judicial proceedings brought against any party hereto arising out
of or relating to this Agreement and the Security Documents, or for recognition
and enforcement of any judgment in respect thereof, may be brought in any state
or federal court of competent jurisdiction in the State, County and City of New
York.  By executing and delivering this Agreement, each Authorized
Representative, for itself and on behalf of its Related Secured Parties,
irrevocably:
 
(a)  accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;
 
(b)  waives any defense of forum non conveniens;
 
(c)  agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to the
applicable party at its address provided in accordance with Section 7.01;
 
(d)  agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect;
 
(e)  agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to serve process in any other manner permitted by law or
to bring proceedings against any other party hereto (or any Secured Party) in
the courts of any other jurisdiction; and
 
(f)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
SECTION 7.09.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 
- 21 -

--------------------------------------------------------------------------------

 
 
SECTION 7.10.  Headings.  Article and Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.
 
SECTION 7.11.  Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement (including Section 2.05 hereof) and the
provisions of any of the other Credit Documents, the provisions of this
Agreement shall control.
 
SECTION 7.12.  Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another.  Except as
expressly provided in this Agreement, none of the Borrowers, any other Grantor,
any Subsidiary or any other creditor of any of the foregoing shall have any
rights or obligations hereunder, and none of the Borrowers, Grantors or  the
Subsidiaries may rely on the terms hereof.  Nothing in this Agreement is
intended to or shall impair the obligations of any Borrower or any other
Grantor, which are absolute and unconditional, to pay the Obligations as and
when the same shall become due and payable in accordance with their terms.
 
SECTION 7.13.  Additional Grantors.  In the event any Subsidiary of any Borrower
shall have granted a Lien on any of its assets to secure any Obligations, the
Borrowers shall cause such Subsidiary, if not already a party hereto, to become
a party hereto as a “Grantor”.  Upon the execution and delivery by any
Subsidiary of a Grantor Joinder Agreement, any such Subsidiary shall become a
party hereto and a Grantor hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other party hereto.  The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
SECTION 7.14.  Integration.  This Agreement, together with the other Credit
Documents, represents the agreement of each of the Grantors and the Secured
Parties with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Grantor, the Authorized
Representatives or any other Secured Party relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.
 
SECTION 7.15.  Further Assurances.  Each of the Authorized Representatives and
the Grantors agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which either Authorized
Representative may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.
 
SECTION 7.16.  Termination.  Upon the earlier of (a) the Release Date and (b)
the indefeasible payment and performance in full of the Credit Agreement
Obligations and/or the Term Loan Agreement Obligations, in each case, after
giving effect to any Refinancing thereof effected in accordance with Article VI
of this Agreement that is secured by a Lien on the Shared Collateral, this
Agreement shall terminate without further action on the part of the parties
hereto.

 
- 22 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


KEYBANK NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent
       
By: 
/s/ Jane E. McGrath
   
Name: Jane E. McGrath
   
Title:   Vice President


 
- 23 -

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Term Loan Agreement Collateral Agent
       
By: 
/s/ D. Bryan Gregory
   
Name: D. Bryan Gregory
   
Title:   Director


 
- 24 -

--------------------------------------------------------------------------------

 


GRANTORS:
 
LEXINGTON REALTY TRUST
 
By: 
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Executive Vice President
 
LEXINGTON ACQUIPORT COMPANY, LLC
LEXINGTON DUNCAN MANAGER LLC
LEXINGTON MLP WESTERVILLE MANAGER LLC
LEXINGTON LAC LENEXA GP LLC
LEXINGTON COLUMBUS GP LLC
LEX WESTERVILLE GP LLC
LEX ROCK HILL GP LLC
LEXINGTON ALLEN MANAGER LLC
 
Each By: Lexington Realty Trust, its sole member
     
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Executive Vice President
     
ACQUIPORT 550 MANAGER LLC
ACQUIPORT 600 MANAGER LLC
ACQUIPORT WINCHESTER MANAGER LLC
 
Each By: Lexington Acquiport Company, LLC, its sole member
       
By: Lexington Realty Trust, its sole member
         
By: 
/s/ Joseph S. Bonventre
  
 
Name:   Joseph S. Bonventre
  
 
Title:     Vice President
 
LEX GP-1 TRUST
 
By: 
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Vice President



[Signatures Continued on Next Page]


[Signature page to Intercreditor Agreement]


 
 

--------------------------------------------------------------------------------

 


LEPERCQ CORPORATE INCOME FUND L.P.
 
By: Lex GP-1 Trust, its sole general partner
           
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
         
LEPERCQ CORPORATE INCOME FUND II L.P.
 
By: Lex GP-1 Trust, its sole general partner
           
By:
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
         
PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP
         
By:
Lepercq Corporate Income Fund II L.P., 
 
its sole general partner
           
By: Lex GP-1 Trust, its sole general partner
             
By: 
/s/ Joseph S. Bonventre
   
Name:   Joseph S. Bonventre
   
Title:     Vice President
         
LEXINGTON BRISTOL GP LLC
LEXINGTON DULLES MANAGER LLC
         
Each By: 
Phoenix Hotel Associates Limited Partnership, 
 
its sole member
           
By:
Lepercq Corporate Income Fund II L.P., 
   
its sole general partner
             
By: Lex GP-1 Trust, its sole general partner
               
By: 
/s/ Joseph S. Bonventre
     
Name:   Joseph S. Bonventre
  
   
Title:     Vice President



[Signatures Continued on Next Page]


[Signature page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 


LEXINGTON FLORENCE MANAGER LLC
LEXINGTON FORT STREET TRUSTEE LLC
LEXINGTON HONOLULU MANAGER LLC
LEXINGTON SOUTHFIELD LLC
LEXINGTON TOY TRUSTEE LLC
LEXINGTON OLIVE BRANCH MANAGER LLC
LEXINGTON LAKE FOREST MANAGER LLC
LEXINGTON WALLINGFORD MANAGER LLC
LEXINGTON HIGH POINT MANAGER LLC
LEXINGTON COLLIERVILLE MANAGER LLC
LEXINGTON LOUISVILLE MANAGER LLC
 
Each By: Lepercq Corporate Income Fund L.P., its sole member
         
By: Lex GP-1 Trust, its sole general partner
           
By:
/s/ Joseph S. Bonventre
   
Name:   Joseph S. Bonventre
   
Title:    Vice President
       
LEXINGTON SHELBY GP LLC
LEXINGTON TAMPA GP LLC
 
Each By: 
Lepercq Corporate Income Fund II L.P., 
 
its sole member
         
By: Lex GP-1 Trust, its sole general partner
           
By: 
/s/ Joseph S. Bonventre
   
Name:   Joseph S. Bonventre
   
Title:     Vice President
       
LEX GP HOLDING LLC
 
By: MLP Manager Corp., its sole manager
         
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President



[Signatures Continued on Next Page]


[Signature page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 


NEWKIRK ALTENN GP LLC
NEWKIRK AVREM GP LLC
NEWKIRK BASOT GP LLC
NEWKIRK CAROLION GP LLC
NEWKIRK CLIFMAR GP LLC
NEWKIRK DALHILL GP LLC
NEWKIRK ELWAY GP LLC
NEWKIRK GERSANT GP LLC
NEWKIRK JACWAY GP LLC
NEWKIRK JLE WAY GP LLC
NEWKIRK JOHAB GP LLC
NEWKIRK LANMAR GP LLC
NEWKIRK LIROC GP LLC
NEWKIRK ORPER GP LLC
NEWKIRK SABLEMART GP LLC
NEWKIRK SALISTOWN GP LLC
NEWKIRK SUNWAY GP LLC
NEWKIRK SUPERWEST GP LLC
NEWKIRK WALANDO GP LLC
NEWKIRK WASHTEX GP LLC
 
Each By: MLP Manager Corp., its sole manager
   
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
     
LEXINGTON ACQUIPORT SIERRA LLC
 
By: Acquiport Sierra Manager Corp., its sole manager
   
By:
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
     
LEX-PROPERTY HOLDINGS LLC
 
By: 
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Vice President



[Signatures Continued on Next Page]


[Signature page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 


NK-ODW/COLUMBUS PROPERTY MANAGER LLC
NK-LUMBERTON PROPERTY MANAGER LLC
NK-CINN HAMILTON PROPERTY MANAGER LLC
 
Each By: Lex-Property Holdings LLC, its sole member
   
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
       
LSAC OPERATING PARTNERSHIP L.P.
 
By: LSAC General Partner LLC, its sole general partner
         
By:
/s/ Joseph S. Bonventre
  
Name:   Joseph S. Bonventre
  
Title:     Vice President
       
LSAC CROSSVILLE MANAGER LLC
 
By: LSAC Operating Partnership L.P., its sole member
         
By: LSAC General Partner LLC, its sole general partner
           
By: 
/s/ Joseph S. Bonventre
   
Name:   Joseph S. Bonventre
   
Title:     Vice President
 
LXP I, L.P.
 
By: LXP I Trust, its sole general partner
   
By:
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
       
LEXINGTON REALTY ADVISORS, INC.
       
By:
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Vice President



[Signatures Continued on Next Page]


[Signature page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 


LEXINGTON WAXAHACHIE MANAGER LLC
 
By: Lexington Realty Advisors, Inc., its sole member
         
By:
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
       
LEXINGTON DURHAM INC. 
 
By: 
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Vice President
       
NEWKIRK MLP UNIT LLC
       
By:
/s/ Joseph S. Bonventre
Name:   Joseph S. Bonventre
Title:     Vice President
       
MLP UNIT PLEDGE GP LLC
       
By: Newkirk MLP Unit LLC, its sole member
         
By: 
/s/ Joseph S. Bonventre
 
Name:   Joseph S. Bonventre
 
Title:     Vice President
       
MLP UNIT PLEDGE L.P.
         
By: MLP Unit Pledge GP LLC, its sole general partner
           
By: Newkirk MLP Unit LLC, its sole member
             
By: 
/s/ Joseph S. Bonventre
     
Name:   Joseph S. Bonventre
     
Title:     Vice President



[Signature page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
Initial Grantors


1.
Acquiport 550 Manager LLC

2.
Acquiport 600 Manager LLC

3.
Acquiport Winchester Manager LLC

4.
Lepercq Corporate Income Fund II L.P.

5.
Lepercq Corporate Income Fund L.P.

6.
Lex GP -1 Trust

7.
Lex GP Holding LLC

8.
Lex Rock Hill GP LLC

9.
Lex Westerville GP LLC

10.
Lexington Acquiport Company, LLC

11.
Lexington Acquiport Sierra LLC

12.
Lexington Allen Manager LLC

13.
Lexington Bristol GP LLC

14.
Lexington Collierville Manager LLC

15.
Lexington Columbus GP LLC

16.
Lexington Dulles Manager LLC

17.
Lexington Duncan Manager LLC

18.
Lexington Durham, Inc.

19.
Lexington Florence Manager LLC

20.
Lexington Fort Street Trustee LLC

21.
Lexington High Point Manager LLC

22.
Lexington Honolulu Manager LLC

23.
Lexington LAC Lenexa GP LLC

24.
Lexington Lake Forest Manager LLC

25.
Lexington Louisville Manager LLC

26.
Lexington MLP Westerville Manager LLC

27.
Lexington Olive Branch Manager LLC

28.
Lexington Realty Advisors, Inc.

29.
Lexington Realty Trust

30.
Lexington Shelby GP LLC

31.
Lexington Southfield LLC

32.
Lexington Tampa GP LLC

33.
Lexington Toy Trustee LLC

34.
Lexington Wallingford Manager LLC

35.
Lexington Waxahachie Manager LLC

36.
Lex-Property Holdings LLC

37.
LSAC Crossville Manager LLC

38.
LSAC Operating Partnership L.P.

39.
LXP I, L.P.

40.
MLP Unit Pledge GP LLC

41.
MLP Unit Pledge L.P.

42.
Newkirk Altenn GP LLC

43.
Newkirk Avrem GP LLC

44.
Newkirk Basot GP LLC


 
 

--------------------------------------------------------------------------------

 


45.
Newkirk Carolion GP LLC

46.
Newkirk Clifmar GP LLC

47.
Newkirk Dalhill GP LLC

48.
Newkirk Elway GP LLC

49.
Newkirk Gersant GP LLC

50.
Newkirk Jacway GP LLC

51.
Newkirk JLE Way GP LLC

52.
Newkirk Johab GP LLC

53.
Newkirk Lanmar GP LLC

54.
Newkirk Liroc GP LLC

55.
Newkirk MLP Unit LLC

56.
Newkirk Orper GP LLC

57.
Newkirk Sablemart GP LLC

58.
Newkirk Salistown GP LLC

59.
Newkirk Sunway GP LLC

60.
Newkirk Superwest GP LLC

61.
Newkirk Walando GP LLC

62.
Newkirk Washtex GP LLC

63.
NK-CINN Hamilton Property Manager LLC

64.
NK-Lumberton Property Manager LLC

65.
NK-ODW/Columbus Property Manager LLC

66.
Phoenix Hotel Associates Limited Partnership

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
[FORM OF] AUTHORIZED REPRESENTATIVE AGENT JOINDER AGREEMENT NO. [●] dated as of
[●] (this “Joinder Agreement”), to the INTERCREDITOR AGREEMENT, dated as of
January 13, 2012 (the “Intercreditor Agreement”), LEXINGTON REALTY TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), LEPERCQ CORPORATE INCOME FUND L.P. a limited partnership formed under
the laws of the State of Delaware (“LEPERCQ Fund”), and LEPERCQ CORPORATE INCOME
FUND II L.P. a limited partnership formed under the laws of the State of
Delaware (“LEPERCQ Fund II”; together with the Trust and LEPERCQ Fund, each
individually a “Borrower” and collectively, the “Borrowers”), the other GRANTORS
(as defined below) party hereto, KEYBANK NATIONAL ASSOCIATION, as the Authorized
Representative for the Credit Agreement Secured Parties (in such capacity, the
“Credit Agreement Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Authorized Representative for the Term Loan Agreement (in such capacity, the
“Term Loan Agreement Collateral Agent”) and each SUCCESSOR AUTHORIZED
REPRESENTATIVE from time to time party thereto.
 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
 
The Borrower and the other Grantors propose to Refinance the [Credit Agreement
Obligations] [Term Loan Obligations].  The Person identified in the signature
pages hereto as the “Successor Authorized Representative” (the “Successor
Authorized Representative”) will (a) be the Secured Party with respect to the
[Credit Agreement Obligations] [Term Loan Obligations] that are Refinanced or
(b) serve as the administrative agent, trustee or a similar representative for
the holders of the such Obligations.
 
The Successor Authorized Representative wishes, in accordance with the
provisions of the Intercreditor Agreement, to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of its Related Secured Parties, the rights and obligations of the [Credit
Agreement Collateral Agent] [Term Loan Agreement Collateral Agent] and its
Related Secured Parties thereunder.
 
Accordingly, the Successor Authorized Representative, for itself and on behalf
of the holders of the obligations under the Refinancing Debt Documents, and the
Borrowers agree as follows, for the benefit of the existing Authorized
Representative and the existing Secured Parties:

 
 

--------------------------------------------------------------------------------

 

SECTION 1.01.  Accession to the Intercreditor Agreement.   The Successor
Authorized Representative hereby (a) accedes and becomes a party to the
Intercreditor Agreement as the [Credit Agreement Collateral Agent] [Term Loan
Agreement Collateral Agent] (b) agrees, for itself and on behalf of holders of
the obligations under the Refinancing Debt Documents, to all the terms and
provisions of the Intercreditor Agreement and (c) acknowledges and agrees that
(i) for all purposes of the Intercreditor Agreement, the [Credit Agreement
Obligations] [Term Loan Obligations] will be deemed not to have been Discharged,
and the obligations under the Refinancing Debt Documents shall be [Credit
Agreement Obligations] [Term Loan Obligations], (iii) the Liens on any
Collateral securing the obligations under the Refinancing Debt Documents shall
be subject to the provisions of the Intercreditor Agreement and (iv) the
Successor Authorized Representative and the holders of the obligations under the
Refinancing Debt Documents shall have the rights and obligations specified under
the Intercreditor Agreement with respect to the [Credit Agreement Collateral
Agent] [Term Loan Agreement Collateral Agent] or a “Related Secured Party”
thereof, and shall be subject to and bound by the provisions of the
Intercreditor Agreement.  The Intercreditor Agreement is hereby incorporated by
reference.
 
SECTION 1.02.  Representations and Warranties of the Successor Authorized
Representative.  The Successor Authorized Representative represents and warrants
to the existing Authorized Representative and the existing Secured Parties that
(a) it has full power and authority to enter into this Joinder Agreement, in its
capacity as the Successor Authorized Representative, (b) this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, and (c) the Refinancing Debt Documents relating to the [Credit
Agreement Obligations] [Term Loan Obligations] provide that, upon the Successor
Authorized Representative’s execution and delivery of this Joinder Agreement,
(i) the [Credit Agreement Obligations] [Term Loan Obligations] and Liens on any
Collateral securing the same shall be subject to the provisions of the
Intercreditor Agreement and (ii) the Successor Authorized Representative its
Related Secured Parties shall have the rights and obligations specified therefor
under, and shall be subject to and bound by the provisions of, the Intercreditor
Agreement.
 
SECTION 1.03.  Parties in Interest.  This Joinder Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
 
SECTION 1.04.  Counterparts.  This Joinder Agreement may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Joinder Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Joinder Agreement signed by all the parties shall be lodged with the Borrower
and each Authorized Representative.

 
2

--------------------------------------------------------------------------------

 

SECTION 1.05.  GOVERNING LAW.  THIS JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
SECTION 1.06.  Notices.  Any notice or other communications herein required or
permitted shall be in writing and given as provided in Section 7.01 of the
Intercreditor Agreement.  Any notice or other communications hereunder to the
Successor Authorized Representative shall be given to it at the address set
forth under its signature hereto, which information supplements Section 7.01 to
the Intercreditor Agreement.
 
SECTION 1.07.  Expenses.  The Borrowers agree jointly and severally to pay
promptly each Authorized Representative, including the Successor Authorized
Representative, for its reasonable and documented costs and expenses incurred in
connection with this Joinder Agreement, including the reasonable fees, expenses
and disbursements of counsel for any of the Authorized Representatives.
 
SECTION 1.08.  Incorporation by Reference.  The provisions of Sections 7.04,
7.06, 7.08, 7.09, 7.10, 7.11 and 7.12 of the Intercreditor Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.
 
SECTION 1.09.
 
 IN WITNESS WHEREOF, the Successor Authorized Representative and the Borrowers
have duly executed this Joinder Agreement to the Intercreditor Agreement as of
the day and year first above written.


[●], as Successor Authorized
Representative,
 
by
 
  
 
Name:
 
Title:



Address for notices:
                     
attention of: 
         
Facsimile:
 

 
3

--------------------------------------------------------------------------------

 

Acknowledged by:


LEXINGTON REALTY TRUST


By:
 
Name: 
 
Title:
 



LEPERCQ CORPORATE INCOME FUND L.P.
LEPERCQ CORPORATE INCOME FUND II L.P.


By:  
LEX GP-1 Trust, sole general partner
     
By:  
     
Name: 
     
Title:
 


 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT II
 
[FORM OF] GRANTOR JOINDER AGREEMENT NO. [●], dated as of [●] (this “Joinder
Agreement”), to the INTERCREDITOR AGREEMENT, dated as of January 13, 2012 (the
“Intercreditor Agreement”), LEXINGTON REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), LEPERCQ
CORPORATE INCOME FUND L.P. a limited partnership formed under the laws of the
State of Delaware (“LEPERCQ Fund”), and LEPERCQ CORPORATE INCOME FUND II L.P. a
limited partnership formed under the laws of the State of Delaware (“LEPERCQ
Fund II”; together with the Trust and LEPERCQ Fund, each individually a
“Borrower” and collectively, the “Borrowers”), the other GRANTORS (as defined
below) party hereto, KEYBANK NATIONAL ASSOCIATION, as the Authorized
Representative for the Credit Agreement Secured Parties (in such capacity, the
“Credit Agreement Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Authorized Representative for the Term Loan Agreement (in such capacity, the
“Term Loan Agreement Collateral Agent”) and each SUCCESSOR AUTHORIZED
REPRESENTATIVE from time to time party thereto.
 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
 
[●], a [●] [corporation] and a Subsidiary (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure Obligations, and such
Additional Grantor is not a party to the Intercreditor Agreement.
 
The Additional Grantor wishes to become a party to the Intercreditor Agreement
and to acquire and undertake the rights and obligations of a Grantor
thereunder.  The Additional Grantor is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
a Grantor thereunder.
 
Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Authorized Representatives and the Secured Parties:
 
SECTION 1.01.  Accession to the Intercreditor Agreement.  The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
“Grantor”, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) acknowledges and agrees that the Additional Grantor shall have
the rights and obligations specified under the Intercreditor Agreement with
respect to a “Grantor”, and shall be subject to and bound by the provisions of
the Intercreditor Agreement.
 
SECTION 1.02.  Representations and Warranties of the Additional Grantor.  The
Additional Grantor represents and warrants to the Authorized Representatives and
the Secured Parties that this Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.03.  Parties in Interest.  This Joinder Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
 
SECTION 1.04.  Counterparts.  This Joinder Agreement may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Joinder Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Joinder Agreement signed by all the parties shall be lodged with the Borrower
Representative and each Authorized Representative.
 
SECTION 1.05.  GOVERNING LAW.  THIS JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
SECTION 1.06.  Notices.  Any notice or other communications herein required or
permitted shall be in writing and given as provided in Section 7.01 of the
Intercreditor Agreement.
 
SECTION 1.07.  Expenses.  The Grantor agrees to pay promptly each of the
Authorized Representatives for its reasonable and documented costs and expenses
incurred in connection with this Joinder Agreement, including the reasonable
fees, expenses and disbursements of counsel for each of the Authorized
Representatives.
 
SECTION 1.08.  Incorporation by Reference.  The provisions of Sections 7.04,
7.06, 7.08, 7.09, 7.10, 7.11 and 7.12 of the Intercreditor Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.


[NAME OF SUBSIDIARY],
 
by
     
Name:
 
Title:


 
3

--------------------------------------------------------------------------------

 
